Exhibit 10.8
Heska Corporation
2011 Management Incentive Plan

1.   The Category Percentages for the 2011 MIP are as follows:

      Title   Heska MIP
Chief Executive Officer
  50.0% of base pay
President
  35.0% of base pay
Chief Financial Officer
  35.0% of base pay
Executive Vice Presidents
  35.0% of base pay
Vice Presidents
  35.0% of base pay
Managing Directors
  25.0% of base pay
Directors
  25.0% of base pay

2.   The Plan Allocation for the 2011 MIP is as follows:       50% on overall
achievement of the Financial Performance Metric (“FPM”) and 50% on Strategic
Growth Initiatives (“SGI”).   3.   The Key Parameters for the 2011 MIP are as
follows:

  •   Pre-MIP Operating Income — 50%     •   Strategic Growth Initiative
Milestone Achievement — 50%, as defined below

  •   Growth Initiative A

  •   Milestone A: Execute contract by end of Q2 2011

  •   Growth Initiative B

  •   Milestone B1: Execute contract by end of Q2 2011     •   Milestone B2:
Launch first product by end of Q3 2011

  •   Growth Initiative C

  •   Milestone C1: Execute agreement by end of Q3 2011     •   Milestone C2:
Formalize alliance by end of Q3 2011

4.   The Payout Structure for the 2011 MIP is as follows:

  •   For FPM of Pre-MIP Operating Income see the attached table     •   For
SGI, achievement of milestones and Pre-MIP Operating Income of $1,500,000, see
the attached table. Each milestone is worth 20% of the potential MIP payout for
SGI

 

 



--------------------------------------------------------------------------------



 



  •   Payouts for each parameter will be calculated independent of the success
or failure of the other parameter     •   Maximum MIP Payout for Proposed 2011
MIP for the financial metric parameter is paid at $5,562,500 of Pre-MIP
Operating Income and 100% achievement of the five milestones for SGI     •   For
example, 100% achievement of the SGI milestones and $1,300,000 of Pre-MIP
Operating Income would pay no MIP for either category. Achievement of 60% of the
SGI milestones and $3,177,072 of Pre-MIP Operating Income would pay MIP of
$315,000 for SGI and $315,000 for FPM     •   Any MIP payment in excess of the
Maximum MIP Payout shall be at the sole and absolute discretion of the
Compensation Committee

Heska Corporation
2011 MIP Payout Table

                                                      FPM                    
Operating   Operating     MIP     50% FPM               Income   Income    
Payout     MIP     SGI Payout     Total Payout   Pre-MIP   Post-MIP     %    
Amount     Amount*     Amount  
1,500,000
    975,000       0 %     —       525,000       525,000  
1,779,512
    1,202,012       10 %     52,500       525,000       577,500  
2,059,024
    1,429,024       20 %     105,000       525,000       630,000  
2,338,536
    1,656,036       30 %     157,500       525,000       682,500  
2,618,048
    1,883,048       40 %     210,000       525,000       735,000  
2,897,560
    2,110,060       50 %     262,500       525,000       787,500  
3,177,072
    2,337,072       60 %     315,000       525,000       840,000  
3,456,584
    2,564,084       70 %     367,500       525,000       892,500  
3,736,096
    2,791,096       80 %     420,000       525,000       945,000  
4,015,608
    3,018,108       90 %     472,500       525,000       997,500  
4,295,125
    3,245,125       100 %     525,000       525,000       1,050,000  
4,548,600
    3,446,100       110 %     577,500       525,000       1,102,500  
4,802,075
    3,647,075       120 %     630,000       525,000       1,155,000  
5,055,550
    3,848,050       130 %     682,500       525,000       1,207,500  
5,309,025
    4,049,025       140 %     735,000       525,000       1,260,000  
5,562,500
    4,250,000       150 %     787,500       525,000       1,312,500  
5,562,500
+    4,250,000     Capped                          

      *   Assumes 100% achievement of milestones.

 

 